Citation Nr: 1132364	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-14 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to residuals of a fracture of the left femur. 


REPRESENTATION

Veteran (Appellant) represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran (Appellant)


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel

INTRODUCTION

The Veteran had active military service in the United States Navy from April 1982 to April 1986. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Maryland.  By that rating action, the RO, in part, denied service connection for a back injury.  The Veteran appealed the RO's rating action to the Board.  Jurisdiction of the appeal currently resides with the Baltimore, Maryland RO. 

In July 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the Board's offices in Washington, D.C.  A copy of the hearing transcript is contained in the claims file.

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional procedural and substantive development on the claim for service connection for a low back disorder is warranted prior to further appellate review of the claim.

The Veteran seeks service connection for a low back disorder.  He maintains that his low back disorder had its onset during active military service when he fell 20 feet onboard an aircraft carrier.  He contends that he has continued to have low back pain since this incident.  In the alternative, the Veteran maintains that his current low back disorder is the result of an altered gait caused by his service-connected residuals of a fracture of the left hip.  (Transcript (T.) at pages (pgs.) 9-12)).  Thus, in view of the Veteran's contentions, the Board has re-characterized the claim for service connection for a low back disorder to address the theory of secondary service connection.  

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005).  The Veteran has not been apprised of the information and evidence necessary to substantiate his claim for service connection for a low back disorder on a secondary basis, to include by aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 (2010), which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service- connected condition by a service-connected condition.  Accordingly, upon remand, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate his claim for service-connection for a low back disorder on a secondary basis.

The Veteran testified that beginning in 2001, he had sought treatment for his low back from a chiropractor, Dr. Ken Morrison.  The Veteran and his representative testified that Dr. Morrison had prepared an opinion wherein he had concluded that the Veteran's current low back disorder was etiologically related to his period of military service or to his service-connected residuals of a fracture of the left femur.  The Veteran's representative testified that he believed Dr. Morrison's opinion had been submitted to VA.  (T. at pgs. 12, 13).  A review of the claims file, however, does not contain any treatment records and/or opinions from Dr. Ken Morrison.  As these records are alleged to have contained evidence establishing an etiological relationship between the Veteran's low back disorder and military service or to a service-connected disability, the RO/AMC must attempt to secure them on remand.  

Finally, because the Veteran is essentially arguing that his low back disorder is secondary to gait alteration caused by his service-connected residuals of a fracture of the left femur, the Board finds that a VA examination is needed to resolve this question.

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  The Veteran should be requested to sign a release enabling VA to obtain all treatment records from Dr. Ken Morrison, dating from 2001 to the present.  If the Veteran returns the requested authorization, these records should be obtained.  If they cannot be obtained, the efforts to obtain them should be documented in the claims file.

2.  Send the Veteran a Veteran Claims Assistance Act (VCAA) notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service connection for a low back disorder on a secondary basis, to include by aggravation.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010).

3.  After completing the requested actions and any additional evidence has been obtained, the RO/AMC must schedule the Veteran for a VA orthopedic examination.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner should acknowledge review of the claims folder in the examination report or in an addendum.

The examiner must provide an opinion as to whether it is as likely as not (50 percent or greater probability) that any currently present low back disorder had its onset during, the Veteran's period of active military service or whether arthritis of the back was manifest within the initial post-service year.  

The examiner must also provide an opinion as to whether it is as likely as not (50 percent or greater probability) the service-connected residuals of a fracture of the left femur caused or permanently worsened any currently present low back disorder.

If such aggravation is found to exist, the examiner should provide an assessment, if possible, of the baseline level of impairment of the current low back disorder prior to aggravation, and then provide a quantification, if possible, of the level of additional impairment above and beyond this baseline level imposed by the service-connected residuals of a fracture of the left femur.  If it is not possible to provide such an assessment, the examiner must provide the reasons for his or her finding. 

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

4.  Readjudicate the Veteran's claim of entitlement to service connection for a low back disorder, to include as secondary to the service-connected residuals of a fracture of the left femur.  

If the benefit sought on appeal remains denied, the RO/AMC must furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. The Board takes this opportunity, however, to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his service connection claim.  His cooperation in VA's efforts to develop his claim, including reporting for the scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in rating his service connection claim based on the evidence of record.  38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


